IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JACOB O'NEAL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-36

PETENA O'NEAL,

      Appellee.

_____________________________/

Opinion filed November 23, 2016.

An appeal from the Circuit Court for Duval County.
Linda F. Mccallum, Judge.

Jacob O'Neal, pro se, Appellant.

Jonathan J. Luca of Muench & Luca, PLLC, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 1979).

ROBERTS, C.J., WETHERELL, and BILBREY, J., CONCUR.